Case: 10-60981       Document: 00512064994         Page: 1     Date Filed: 11/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 27, 2012
                                     No. 10-60981
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JAMES HICKS,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                No. 4:09-CR-71-1



                         ON REMAND FROM
              THE SUPREME COURT OF THE UNITED STATES

Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-60981    Document: 00512064994     Page: 2   Date Filed: 11/27/2012

                                 No. 10-60981

      This court affirmed the judgment of sentence, United States v. Hicks, 464
F. App’x 347 (5th Cir. 2012) (per curiam), bound by United States v. Tickles, 661
F.3d 212, 214-15 (5th Cir. 2011) (per curiam), which held that the Fair Sentenc-
ing Act of 2010 (“FSA”) does not apply retroactively to a defendant who is sen-
tenced after the effective date of the FSA but whose offense preceded that effec-
tive date. In United States v. Berry, No. 11-51050, 2012 WL 5906899 (5th Cir.
Nov. 26, 2012) (per curiam), however, this court announced that Tickles had
been overruled by Dorsey v. United States, 132 S. Ct. 2321, 2326 (2012), which
held that the more lenient penalties of the FSA apply to offenders who commit-
ted offenses before the effective date of the FSA but who were sentenced after
that date.
      The Supreme Court granted a writ of certiorari, vacated, and remanded
for further consideration in light of Dorsey. Hicks v. United States, 2012 U.S.
LEXIS 7401 (U.S. Oct. 1, 2012). We therefore VACATE the judgment of sen-
tence and REMAND for resentencing in accordance with Dorsey.




                                       2